Exhibit 10.4
ROCHESTER MEDICAL CORPORATION
2010 STOCK INCENTIVE PLAN
NON-INCENTIVE STOCK OPTION AGREEMENT
     This NON-INCENTIVE STOCK OPTION AGREEMENT (the “Agreement”) is made
effective this                      day of                     ,
                    , by and between Rochester Medical Corporation, a Minnesota
corporation (the “Company”) and                     , an individual resident of
                    ,                      (“Participant”).
     1. Grant of Option. The Company hereby grants Participant the option (the
“Option”) to purchase all or any part of an aggregate of [                    ]
shares (the “Shares”) of Common Stock of the Company at the exercise price of
$[                    ] per share according to the terms and conditions set
forth in this Agreement and in the Rochester Medical Corporation 2010 Stock
Incentive Plan (the “Plan”). The Option will not be treated as an incentive
stock option within the meaning of Section 422 of the Internal Revenue Code of
1986, as amended (the “Code”). The Option is issued under the Plan and is
subject to its terms and conditions. Words and phrases not otherwise defined
herein shall have the meanings ascribed to them, respectively, in the Plan. A
copy of the Plan will be furnished upon request of Participant.
     The Option shall terminate at the close of business [ten] years from the
date hereof.
     2. Vesting of Option Rights.
     (a) Except as otherwise provided in this Agreement, the Option may be
exercised by Participant in accordance with the following schedule:

              Number of Shares     On or after each of   with respect to which  
Cumulative the following dates   the Option is exercisable   Total          

     (b) During the lifetime of Participant, the Option shall be exercisable
only by Participant and shall not be assignable or transferable by Participant,
other than by will or the laws of descent and distribution. Notwithstanding the
foregoing, Participant may transfer the Option to any Family Member (as such
term is defined in the General Instructions to Form S-8 (or successor to such
Instructions or such Form)), provided, however, that (i) Participant may not
receive any consideration for such transfer, (ii) the Family Member must agree
in writing not to make any subsequent transfers of the Option other than by will
or the laws of the descent and distribution and (iii) the Company receives prior
written notice of such transfer.
     Participant may designate a beneficiary or beneficiaries to exercise
Participant’s rights with respect to the Option upon Participant’s death. In the
absence of any such designation, benefits remaining unpaid at death shall be
paid to Participant’s estate.
[Director — Non-ISO]

 



--------------------------------------------------------------------------------



 



     3. Exercise of Option after Termination of Directorship, Death or
Disability. The Option shall terminate and may no longer be exercised if
Participant ceases to be a director of the Company or its Affiliates, except
that:
     (a) If Participant’s term as a director shall be terminated for any reason,
voluntary or involuntary, other than for Participant’s death or disability
(within the meaning of Section 22(e)(3) of the Code), Participant may at any
time within a period of twelve (12) months after such termination exercise the
Option to the extent the Option was exercisable by Participant on the date of
the termination of Participant’s directorship.
     (b) If Participant shall die while the Option is still exercisable
according to its terms or if directorship is terminated because Participant has
become disabled (within the meaning of Section 22(e)(3) of the Code) while a
director of the Company and Participant shall not have fully exercised the
Option, such Option may be exercised at any time within twelve (12) months after
Participant’s death or date of termination of employment for disability by
Participant, personal representatives or administrators or guardians of
Participant, as applicable or by any person or persons to whom the Option is
transferred by will or the applicable laws of descent and distribution, to the
extent of the full number of Shares Participant was entitled to purchase under
the Option on (i) the date of death or (ii) the date of termination for such
disability, as applicable.
     (c) Notwithstanding the above, in no case may the Option be exercised to
any extent by anyone after the termination date of the Option.
     4. Change in Control. If a Change in Control shall occur, the Continuing
Directors in their sole discretion, and without the consent of Participant, may
determine that Participant shall receive, in lieu of some or all of the shares
of Common Stock subject to this Option, as of the effective date of any such
Change in Control, cash in an amount equal to the excess, if any, of the Fair
Market Value of such shares on the effective date of such Change in Control over
the exercise price per share of this Option, subject to any applicable
withholding for income or payroll taxes. A “Change in Control” shall mean any of
the following: (i) the consummation of a merger or consolidation of the Company
with or into another entity or any other corporate reorganization, if more than
50% of the combined voting power of the continuing or surviving entity’s
securities outstanding immediately after such merger, consolidation or other
corporate reorganization are owned by persons who were not shareholders of the
Company immediately prior to such merger, consolidation or other corporate
reorganization, (ii) a public announcement (which, for purposes of this
definition, shall include, without limitation, a report filed pursuant to
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) that any person or group has acquired beneficial ownership of more than
50% of the then outstanding shares of Common Stock and, for this purpose, the
terms “person,” “group” and “beneficial ownership” shall have the meanings
provided in Section 13(d) of the Exchange Act or related rules promulgated by
the Securities and Exchange Commission; (iii) the Continuing Directors (as
defined below) cease to constitute a majority of the Company’s Board of
Directors; (iv) a sale of all or substantially all of the assets of the Company
or the dissolution of the Company; (v) the commencement of or public
announcement of an intention to make a tender or exchange offer for more than
50% of the then outstanding shares of the Common Stock; or (vi) the majority of
Continuing Directors, in their sole and absolute discretion, determine that
there has been a change in control of the Company. “Continuing Director” shall
mean any person who is a

2



--------------------------------------------------------------------------------



 



member of the Board of Directors of the Company, who (A) was a member of the
Board of Directors on the date of this Agreement or (B) subsequently becomes a
member of the Board of Directors, if such person’s initial nomination for
election or initial election to the Board of Directors is recommended or
approved by a majority of the Continuing Directors.
     5. Method of Exercise of Option. Subject to the foregoing, the Option may
be exercised in whole or in part from time to time by serving written notice of
exercise on the Company at its principal office within the Option period. The
notice shall state the number of Shares as to which the Option is being
exercised and the manner of payment, and shall be accompanied by payment in full
of the exercise price for all Shares designated in the notice. Payment of the
exercise price shall be made (i) in cash (including bank check, personal check
or money order payable to the Company), (ii) with the approval of the Company
(which may be given in its sole discretion), by delivering to the Company for
cancellation shares of the Company’s Common Stock already owned by Participant
having a Fair Market Value equal to the full exercise price of the Shares being
acquired, or (iii) with the approval of the Company (which may be given in its
sole discretion) by delivering to the Company a combination thereof. Participant
shall represent and warrant in writing that Participant is the owner of any
shares so delivered, free and clear of all liens, encumbrances, security
interests and restrictions. In addition, the Option may be exercised by
instructing the Company to deliver a number of Shares having an aggregate Fair
Market Value (determined as of the date of exercise) equal to the excess, if
positive, of the Fair Market Value of the Shares underlying the Option being
exercised, on the date of exercise, over the exercise price of the Option for
such Shares.
     6. Adjustments. In the event that any dividend or other distribution
(whether in the form of cash, Shares, other securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of Shares
or other securities of the Company, issuance of warrants or other rights to
purchase Shares or other securities of the Company or other similar corporate
transaction or event affects the Shares such that an adjustment is necessary in
order to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Option, then the Committee shall, in
such manner as it may deem equitable, adjust the number and type of Shares
subject to the Option and the exercise price with respect to the Option.
     7. Miscellaneous.
     (a) Income Tax Matters.
     (i) In order to comply with all applicable federal or state income tax laws
or regulations, the Company may take such action as it deems appropriate to
ensure that all applicable federal or state payroll, withholding, income or
other taxes, which are the sole and absolute responsibility of Participant, are
withheld or collected from Participant.
     (ii) In accordance with the terms of the Plan, and such rules as may be
adopted under the Plan, Participant may elect to satisfy Participant’s federal
and state income tax withholding obligations arising upon exercise of the Option
by (i) delivering cash, check (bank check, certified check or personal check) or
money order payable to the Company, (ii) having the Company withhold a portion
of the Shares otherwise to be

3



--------------------------------------------------------------------------------



 



delivered having a Fair Market Value equal to the amount of such taxes, or (iii)
delivering to the Company shares of Common Stock already owned by Participant
having a Fair Market Value equal to the amount of such taxes. Any such shares
already owned by Participant shall have been owned by Participant for no less
than six months prior to the date delivered to the Company if such shares were
acquired upon the exercise of an option or upon the vesting of restricted stock
units or other restricted stock. Participant shall represent and warrant in
writing that Participant is the owner of the shares so delivered, free and clear
of all liens, encumbrances, security interests and restrictions. Participant’s
election must be made on or before the date that the amount of tax to be
withheld is determined.
     (b) Plan Provisions Control. In the event that any provision of this
Agreement conflicts with or is inconsistent in any respect with the terms of the
Plan, the terms of the Plan shall control.
     (c) No Rights of Shareholders. Neither Participant, Participant’s legal
representative nor a permissible assignee of this Option shall be, or have any
of the rights and privileges of, a shareholder of the Company with respect to
the Shares issuable upon the exercise of this Option, in whole or in part,
unless and until such Shares have been issued in the name of Participant,
Participant’s legal representative or permissible assignee, as applicable.
     (d) No Right to Directorship. The grant of the Option shall not be
construed as giving Participant the right to continue as a director of the
Company or any Affiliate nor will it affect in any way the right of the Company
or an Affiliate to remove a director in accordance with applicable law. In
addition, the Company or an Affiliate may at any time remove a director of the
Company or an Affiliate, free from any liability or any claim under the Plan or
this Agreement, unless otherwise expressly provided in the Plan. By
participating in the Plan, Participant shall be deemed to have accepted all the
conditions of the Plan and the Agreement and the terms and conditions of any
rules and regulations adopted by the Committee and shall be fully bound thereby.
     (e) Governing Law. The internal law, and not the law of conflicts, of the
State of Minnesota shall govern all questions concerning the validity,
construction and effect of the Plan and this Agreement, and any rules and
regulations relating to the Plan and this Agreement.
     (f) Severability. If any provision of the Plan or this Agreement is or
becomes or is deemed to be invalid, illegal or unenforceable in any jurisdiction
or would disqualify the Plan or this Agreement under any law deemed applicable
by the Committee, such provision shall be construed or deemed amended to conform
to applicable laws, or if it cannot be so construed or deemed amended without,
in the determination of the Committee, materially altering the purpose or intent
of the Plan or the Agreement, such provision shall be stricken as to such
jurisdiction or the Agreement, and the remainder of this Agreement shall remain
in full force and effect.
     (g) No Trust or Fund Created. Neither the Plan nor this Agreement shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any Affiliate and Participant or
any other Person. To the extent that Participant acquires a right to receive
payments from the Company or any Affiliate pursuant to this

4



--------------------------------------------------------------------------------



 



Agreement, such right shall be no greater than the right of any unsecured
general creditor of the Company or any Affiliate.
     (h) No Fractional Shares. No fractional shares shall be issued or delivered
pursuant to this Agreement. The Company will pay, in lieu thereof, the Fair
Market Value of such fractional share.
     (i) Headings. Headings are given to the Sections and subsections of the
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.
     (j) Conditions Precedent to Issuance of Shares. Shares shall not be issued
pursuant to the exercise of the Option unless such exercise and the issuance and
delivery of the applicable Shares pursuant thereto shall comply with all
relevant provisions of law, including, without limitation, the Securities Act of
1933, as amended, the Securities Exchange Act of 1934, as amended, the rules and
regulations promulgated thereunder, the requirements of any applicable stock
exchange or the Nasdaq Stock Market and the Minnesota Business Corporation Act.
As a condition to the exercise of the purchase price relating to the Option, the
Company may require that the person exercising or paying the purchase price
represent and warrant that the Shares are being purchased only for investment
and without any present intention to sell or distribute such Shares if, in the
opinion of counsel for the Company, such a representation and warranty is
required by law.
     (k) Consultation With Professional Tax and Investment Advisors. The holder
of this Award acknowledges that the grant, exercise, vesting or any payment with
respect to this Award, and the sale or other taxable disposition of the Shares
acquired pursuant to the exercise thereof, may have tax consequences pursuant to
the Code or under local, state or international tax laws. The holder further
acknowledges that such holder is relying solely and exclusively on the holder’s
own professional tax and investment advisors with respect to any and all such
matters (and is not relying, in any manner, on the Company or any of its
employees or representatives). Finally, the holder understands and agrees that
any and all tax consequences resulting from the Award and its grant, exercise,
vesting or any payment with respect thereto, and the sale or other taxable
disposition of the Shares acquired pursuant to the Plan, is solely and
exclusively the responsibility of the holder without any expectation or
understanding that the Company or any of its employees or representatives will
pay or reimburse such holder for such taxes or other items.
{Signature page follows}
     IN WITNESS WHEREOF, the Company and Participant have executed this
Agreement on the date set forth in the first paragraph.

            ROCHESTER MEDICAL CORPORATION
      By:           Name:      

5



--------------------------------------------------------------------------------



 



              Title:           [DIRECTOR]                    Name:        

{Signature Page to Non-Incentive Stock Option Agreement/
Rochester Medical Corporation 2010 Stock Incentive Plan}

6